Honorable Ted Mullenix State Representative Route 1, Box 271J Pearcy, Arkansas 71964
Dear Representative Mullenix:
This is in response to your inquiry whereby you submitted the following:
  1.  When a person leases land, do they own all or any hunting rights on that property.
  2.  What constitutes proper posting of land under Arkansas State Law.
  3.  Can a person who is the lessee of property, keep other people form hunting on that property without it being properly posted.
In regard to your first question I would assume that since your letter refers to hunting clubs that a lessee would be leasing all of the hunting rights in the land.
As to your second question, there are various methods of posting lands but Act 1090 of 1985 allows posting of forest lands.  You will note that Act 1090 does not repeal Ark. Stat. Ann. 50-1101 nor does it repeal or modify Ark. Stat. 41-2004 which is the provision of the Criminal Code relating to trespass.
Lastly, Ark. Stat. 41-2062 provides that it is unlawful for any person to enter for recreational purposes upon lands posted under the provision of this Act without permission of the lessee.
The foregoing opinion, which I hereby approve, was prepared by Chief Deputy Attorney General Rodney Parham.
Yours truly,
Steve Clark Attorney General
SC:RP:lm